 Case 3:16-cv-00647-VAB Document 131 Filed 11/16/18 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT

THE FEW, THE PROUD,                           :       Case No. 3:16-cv-647(VAB)
THE FORGOTTEN, et al.,                        :
    Plaintiffs,                               :
                                              :
v.                                            :
                                              :
UNITED STATES DEPARTMENT OF                   :
VETERANS AFFAIRS,                             :
    Defendant.                                :       November 16, 2018

                          DEFENDANT’S STATUS REPORT

       Pursuant to the court’s August 29, 2018 amended scheduling order (document no.

122), the defendant, the United States Department of Veterans Affairs, respectfully

submits its monthly status report regarding the period between the filing of the

defendant’s October status report and the date of this report.

       There are no changes to the status of VBA, which has completed its production of

documents to the plaintiffs and which continues to staff this file with two FOIA officers

who are available to work full time on follow-up issues (such as completion of the

Vaughn index) as needed. A final search declaration regarding VBA’s email searches

and a final Vaughn index will be produced by the final deadline for production.

       Since the submission of the defendant’s October status report, VHA has produced

to the plaintiffs an additional 300 documents totaling 2620 pages, with an additional three

releases that VHA will be producing in the coming days. Those releases – 300 more

documents totaling 2012 pages – will complete the production that remained in house

with VHA. Since the October status report, the contractor completed its review of the

documents that were referred out for review. As noted previously, VHA will perform
 Case 3:16-cv-00647-VAB Document 131 Filed 11/16/18 Page 2 of 2




quality control review of those documents reviewed by the contractor before production

to the plaintiffs, which will occur on a rolling basis. VHA will staff that task using five

of its FOIA Officers from the VHA Central Office and fully expects to complete review

by the current deadline.



                                              Respectfully submitted,

                                              John H. Durham
                                              United States Attorney

                                              __/s/_________________________
                                              John W. Larson (ct28797)
                                              Assistant United States Attorney
                                              District of Connecticut
                                              450 Main Street, Room 328
                                              Hartford, CT 06103
                                              Tel: 860-947-1101
                                              Fax: 860-760-7979
                                              john.larson@usdoj.gov




                                              2
